987 So.2d 229 (2008)
Jerome DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3009.
District Court of Appeal of Florida, Fourth District.
July 30, 2008.
Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 937 So.2d 300.
PER CURIAM.
We reverse the denial of appellant's rule 3.850 motion on Ground II so that the denial is without prejudice to amend. Spera v. State, 971 So.2d 754 (Fla.2007).
KLEIN, TAYLOR and DAMOORGIAN, JJ., concur.